Case 1:04-cr-00168-RDB Document 106 Filed 11/10/20 Page 1 of 2

FILED
IN THE UNITED STATES DISTRICT COURT S532 8 ARICE COURT
FOR THE DISTRICT OF MARYLAND UPS ERYLAND

2020NOV -3 PM 3: 48

UNITED STATES OF AMERICA, —* CER S OFFICE
v. Criminal No. RDB-04/068-——_-__ DEPUTY
ANTHONY OWEN MILES, *
Defendant. *
*K *K * a * * * * * * ae 2c *K
MEMORANDUM ORDER

 

Defendant Anthony Owen Miles “Defendant” of “Miles”), proceeding pro se, was
sentenced by this Court on August 14, 2015 to a period of 30 months’ imprisonment for
violation of his supervised release, to run concurtent to the ten-year term imposed in a separate
criminal case, United States v. Miles, Criminal Number ELH-13-512. (See Judgment on Violation
of Supervised Release, ECF No. 98.) Presently pending are Defendant’s Motion to Appoint
Counsel (ECF No. 103) and Defendant’s Motion for Compassionate Release pursuant to 18
U.S.C. § 3582(¢)(1)(A)() (ECF No. 104.) A hearing is not necessary to resolve the motions.
See Local Rule 105.6 (D. Md. 2018).

Miles has satisfied his 30 months’ sentence for violation of supervised release imposed
by this Court, as he has now served nearly 85 months of imprisonment. Accordingly, the
remaining sentence for which Miles may pursue telief is the one imposed in criminal case
‘number ELH-13-512. Consequently, Defendant’s Motion to Appoint Counsel (ECF No. 103)
and Defendant’s Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(¢)(1)(AY®

(FCF No. 104) ace DENIED AS MOOT.
Case 1:04-cr-00168-RDB Document 106 Filed 11/10/20 Page 2 of 2

IT IS SO HEREBY ORDERED this 9th day of November, 2020.

PLD BoD

Richard D. Bennett
United States District Judge
